Per CuriAm.
Relator asks for a mandamus to vacate certain orders extending th9 time for settling a bill of exceptions in a case wherein relator, as plaintiff, recovered a judgment in the circuit court for Van Burén county, and to hold such bill of exceptions settled and signed in said cause a nullity.
The first order complained of was made July 3, 1905, by the court in Cass county, extending the time to September 1, 1905. On the same day the parties, by their attorneys, entered into a written stipulation setting forth, among other things, that they would, if possible, agree upon a bill of exceptions at Paw Paw, Van Burén county, before July 25, 1905, and that it might be signed by re*645spondent September 1st, nunc pro tunc as of July 29, 1905. No agreement was arrived at, and on September 1st the bill of exceptions was presented to respondent for settlement ; the attorneys for both parties being present. Counsel for relator objected to any action being taken, but proposed a large number of amendments, which were allowed by respondent and ordered to be embodied in the bill of exceptions, and all to be made ready for his signature at Paw Paw on September 5, 1905, to which time the matter was extended, and on that date he finally settled and signed the bills of exceptions as of July 29, 1905, according to the terms of the stipulation. Whatever valid objection, if any, there may have been to the order made July 3d, was waived by the stipulation. The parties to the stipulation understood that, if the bill of exceptions could not be agreed upon, some time would be required by the trial judge to examine the voluminous record, and to pass upon the amendments and determine the controversy according to the facts. Respondent did no more than this, and was within his rights under the rule in appointing the time and place where he finally settled and signed the bill of exceptions.
The writ is denied, with costs.